Title: Cotton Tufts to Abigail Adams, 22 April 1800
From: Tufts, Cotton
To: Adams, Abigail


				
					Dear Madm.
					Weymouth April 22. 17800
				
				In my last I informd You of having contracted with the Two Shipleys. I had kept them sometime in Suspense, they grew uneasy and wishd to be determind. Business of every kind was pressing fast upon us, to depend upon transient Help would be precarious and to delay engaging a fortnight or Three Weeks in expectation of getting cheaper Help, appeared to me would ultimately be a Loss. at this Time 15 Dollrs per Month was held up by many of the Labourers— This Price it was said Faxons Son was offer’d— I found these two Men were well skilld in Wall making and much must be made the present Year— Had I recd. Yours of the 4th. Instt. in Season I should have governd myself accordingly, But as I know that it is impossible at a Distance from the Scene of Action, to foresee & provide for the Occasions of every Day—it necessarily obliges me in consulting your Interest, sometimes to pursue my own Judgment, when it would have been more pleasing to have reciev’d particular Instructions—
				The House is coverd & shingled, the Chimnies begun & it will be finishd this week— Col. Bicknall of Abington who is the Mason informs me, that the Fire Place below, from Point to Point is 4 Feet one Inch and an half— who ever makes the Stone Jambs, I suppose will know how to form them, when let in to the sides: the mason I conceive will cut away the Corners of the brick Work to receive them so as to give a proper Flare— I have engagd Lane a Painter to begin the Rooms on the Morrow, which you wishd to have painted, also Beals to paint the House Mr. Clark lives in, He is to remove next Monday—
				If You have provided Stones for the Hearth & Jambs of the Chimney or Chimneys, it would be best to forward them as soon as possible, and Hay seed if You have procurd any as usual— Clover Seed is 25 Cents per lb. Herdseed 6 Dollrs. per Bushell— Shall you want to purchase any Hay—it is now @ 4/6 per Ct— I am dayly in Expectation of getting the Oates, have been ordered to delay purchasing in Expect hopes of being cheaper—but shall secure them before your Return. I am at a Loss to determine whether it would be best to purchase any Stock for fatting, There is but one Cow on the Farm for that Purpose— You have now seven new Milk Cows—which will furnish a considerable Dayry— There are also 15 or 16 Mouths to be filld dayly—
				
				am now at Quincy Mr. Bates informs me that is necessary that the Stones for the Chimney be sent forward immediately.— I am obligd to brake off abruptly & am / Yrs—
				
					C. T—
				
			